Motion Denied; Order filed January 13, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00455-CR
                                 ____________

                       GREGORIO MORENO, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 185th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1406639


                                      ORDER

      Appellant is represented by appointed counsel, Vivian R. King. Appellant’s
brief was originally due August 20, 2014. We granted a total of more than 90 days
extension of time to file appellant’s brief until December 5, 2014. When we
granted the last extension, we noted that no further extensions would be granted
absent exceptional circumstances. No brief was filed. On December 18, 2014,
counsel filed a further request for extension of time to file appellant’s brief stating
that a brief would be filed December 31, 2014. No brief was filed. On January 6,
2015, appellant filed a further request for extension of time to file appellant’s brief
stating the brief would be filed by January 12, 2015. Counsel did not allege any
exceptional circumstances in the request.

      We deny the request for extension and issue the following order.

      Accordingly, we order Vivian R. King to file a brief with the clerk of this
Court on or before February 5, 2015. If counsel does not timely file appellant’s
brief as ordered, the Court will issue an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file the
brief and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                   PER CURIAM



Panel consists of Justices Christopher, Donovan, and Wise.